UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 28, 2014 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-27078 HENRY SCHEIN, INC. (Exact name of registrant as specified in its charter) Delaware 11-3136595 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 135 Duryea Road Melville, New York (Address of principal executive offices) (Zip Code) (631) 843-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX As of July 28, 2014,there were84,832,600 shares of the registrant’s common stock outstanding. HENRY SCHEIN, INC. INDEX Page PART I.FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements: Balance Sheets as of June 28, 2014 and December 28, 2013 3 Statements of Income for the three and six months ended June 28, 2014 and June 29, 2013 4 Statements of Comprehensive Income for the three and six months ended June 28, 2014 and June 29, 2013 5 Statement of Changes in Stockholders' Equity for the six months ended June 28, 2014 6 Statements of Cash Flows for the six months ended June 28, 2014 and June 29, 2013 7 Notes to Consolidated Financial Statements 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 39 ITEM 4. Controls and Procedures 39 PART II.OTHER INFORMATION ITEM 1. Legal Proceedings 39 ITEM 1A. Risk Factors 39 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 ITEM 6. Exhibits 41 Signature 41 2 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS HENRY SCHEIN, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) June 28, December 28, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of reserves of $81,932 and $78,298 Inventories, net Deferred income taxes Prepaid expenses and other Total current assets Property and equipment, net Goodwill Other intangibles, net Investments and other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Bank credit lines Current maturities of long-term debt Accrued expenses: Payroll and related Taxes Other Total current liabilities Long-term debt Deferred income taxes Other liabilities Total liabilities Redeemable noncontrolling interests Commitments and contingencies Stockholders' equity: Preferred stock, $.01 par value, 1,000,000 shares authorized, none outstanding - - Common stock, $.01 par value, 240,000,000 shares authorized, 85,022,123 outstanding on June 28, 2014 and 85,622,452 outstanding on December 28, 2013 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Henry Schein, Inc. stockholders' equity Noncontrolling interests Total stockholders' equity Total liabilities, redeemable noncontrolling interests and stockholders' equity $ $ See accompanying notes. 3 Table of Contents HENRY SCHEIN, INC. CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 28, June 29, June 28, June 29, Net sales $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Operating income Other income (expense): Interest income Interest expense ) Other, net ) ) Income before taxes and equity in earnings of affiliates Income taxes ) Equity in earnings of affiliates Net income Less: Net income attributable to noncontrolling interests ) Net income attributable to Henry Schein, Inc. $ Earnings per share attributable to Henry Schein, Inc.: Basic $ Diluted $ Weighted-average common shares outstanding: Basic Diluted See accompanying notes. 4 Table of Contents HENRY SCHEIN, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (unaudited) Three Months Ended Six Months Ended June 28, June 29, June 28, June 29, Net income $ Other comprehensive income (loss), net of tax: Foreign currency translation gain (loss) ) ) Unrealized gain (loss) from foreign currency hedging activities ) ) Unrealized investment gain (loss) 27 ) 38 ) Pension adjustment gain Other comprehensive income (loss), net of tax ) ) Comprehensive income Comprehensive income attributable to noncontrolling interests: Net income ) Foreign currency translation loss (gain) ) ) Comprehensive income attributable to noncontrolling interests ) Comprehensive income attributable to Henry Schein, Inc. $ See accompanying notes. 5 Table of Contents HENRY SCHEIN, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (in thousands, except share and per share data) Accumulated Common Stock Additional Other Total $.01 Par Value Paid-in Retained Comprehensive Noncontrolling Stockholders' Shares Amount Capital Earnings Income Interests Equity Balance, December 28, 2013 $ Net income (excluding $18,638 attributable to Redeemable noncontrolling interests) - Foreign currency translation gain (loss) (excluding gain of $2,614 attributable to Redeemable noncontrolling interests) - ) Unrealized loss from foreign currency hedging activities, including tax benefit of $301 - ) - ) Unrealized investment gain, net of tax of $24 - 38 - 38 Pension adjustment gain, net of tax of $64 - Dividends paid - ) ) Change in fair value of redeemable securities - - ) - - - ) Other adjustments - - ) - - - ) Repurchase and retirement of common stock ) - - ) Stock issued upon exercise of stock options, including tax benefit of $7,044 4 - - - Stock-based compensation expense 4 - - - Shares withheld for payroll taxes ) (1 ) ) - - - ) Liability for cash settlement stock-based compensation awards - - ) - - - ) Balance, June 28, 2014 $ See accompanying notes. 6 Table of Contents HENRY SCHEIN, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 28, June 29, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Accelerated amortization of deferred financing costs - Stock-based compensation expense Provision for losses on trade and other accounts receivable Provision for deferred income taxes Equity in earnings of affiliates ) ) Distributions from equity affiliates Other Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) ) Inventories Other current assets ) ) Accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of fixed assets ) ) Payments for equity investments and business acquisitions, net of cash acquired ) ) Other ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from (repayments of) bank borrowings ) Proceeds from issuance of debt Debt issuance costs - ) Principal payments for long-term debt ) ) Proceeds from issuance of stock upon exercise of stock options Payments for repurchases of common stock ) ) Excess tax benefits related to stock-based compensation Distributions to noncontrolling shareholders ) ) Acquisitions of noncontrolling interests in subsidiaries ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes. 7 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (in thousands, except per share data) (unaudited) Note 1 – Basis of Presentation Our consolidated financial statements include our accounts, as well as those of our wholly-owned and majority-owned subsidiaries.Certain prior period amounts have been reclassified to conform to the current period presentation. Our accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnote disclosures required by U.S. GAAP for complete financial statements. The consolidated financial statements reflect all adjustments considered necessary for a fair presentation of the consolidated results of operations and financial position for the interim periods presented.All such adjustments are of a normal recurring nature.These unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes to the consolidated financial statements contained in our Annual Report on Form 10-K for the year ended December 28, 2013. The preparation of financial statements in conformity with U.S. GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities, at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The results of operations for the six months ended June 28, 2014 are not necessarily indicative of the results to be expected for any other interim period or for the year ending December 27, 2014. Note 2 – Segment Data We conduct our business through two reportable segments: health care distribution and technology and value-added services.These segments offer different products and services to the same customer base.The health care distribution reportable segment aggregates our global dental, animal health and medical operating segments.This segment consists of consumable products, small equipment, laboratory products, large equipment, equipment repair services, branded and generic pharmaceuticals, vaccines, surgical products, diagnostic tests, infection-control products and vitamins. Our global dental group serves office-based dental practitioners, dental laboratories, schools and other institutions.Our global animal health group serves animal health practices and clinics.Our global medical group serves office-based medical practitioners, ambulatory surgery centers, other alternate-care settings and other institutions.Our global dental, animal health and medical groups serve practitioners in 27 countries worldwide. Our global technology and value-added services group provides software, technology and other value-added services to health care practitioners.Our technology group offerings include practice management software systems for dental and medical practitioners and animal health clinics.Our value-added practice solutions include financial services on a non-recourse basis, e-services and continuing education services for practitioners. 8 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 2 – Segment Data – (Continued) The following tables present information about our reportable and operating segments: Three Months Ended Six Months Ended June 28, June 29, June 28, June 29, Net Sales: Health care distribution (1): Dental $ Animal health Medical Total health care distribution Technology and value-added services (2) Total $ Consists of consumable products, small equipment, laboratory products, large equipment, equipment repair services, branded and generic pharmaceuticals, vaccines, surgical products, diagnostic tests, infection-control products and vitamins. Consists of practice management software and other value-added products, which are distributed primarily to health care providers, and financial and other services, including e-services and continuing education services for practitioners. Three Months Ended Six Months Ended June 28, June 29, June 28, June 29, Operating Income: Health care distribution $ Technology and value-added services Total $ Note 3 – Debt Bank Credit Lines On September 12, 2012, we entered into a new $500 million revolving credit agreement (the “Credit Agreement”) with a $200 million expansion feature, which expires on September 12, 2017.The interest rate is based on USD LIBOR plus a spread based on our leverage ratio at the end of each financial reporting quarter.The Credit Agreement provides, among other things, that we are required to maintain certain interest coverage and maximum leverage ratios, and contains customary representations, warranties and affirmative covenants.The Credit Agreement also contains customary negative covenants, subject to negotiated exceptions on liens, indebtedness, significant corporate changes (including mergers), dispositions and certain restrictive agreements.There was $60.0 million outstanding under this revolving credit facility as of June 28, 2014.As of June 28, 2014, there were $10.1 million of letters of credit provided to third parties under the credit facility. As of June 28, 2014, we had various other short-term bank credit lines available, of which $23.7 million was outstanding.At June 28, 2014, borrowings under all of our credit lines had a weighted average interest rate of 1.50%. In July 2014, we extended credit lines with various financial institutions for an additional year. Term Loan Note On January 9, 2014, we entered into a $100 million term loan, of which none was outstanding as of June 28, 2014.The interest rate on this note is LIBOR plus 75 basis points.The note matured on July 9, 2014. 9 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 3 – Debt – (Continued) Private Placement Facilities On August 10, 2010, we entered into $400 million private placement facilities with two insurance companies.On April 30, 2012, we increased our available credit facilities by $375 million by entering into a new agreement with one insurance company and amending our existing agreements with two insurance companies.These facilities are available on an uncommitted basis at fixed rate economic terms to be agreed upon at the time of issuance, from time to time during a three year issuance period, through April 26, 2015.The facilities allow us to issue senior promissory notes to the lenders at a fixed rate based on an agreed upon spread over applicable treasury notes at the time of issuance.The term of each possible issuance will be selected by us and can range from five to 15 years (with an average life no longer than 12 years).The proceeds of any issuances under the facilities will be used for general corporate purposes, including working capital and capital expenditures, to refinance existing indebtedness and/or to fund potential acquisitions.The agreements provide, among other things, that we maintain certain maximum leverage ratios, and contain restrictions relating to subsidiary indebtedness, liens, affiliate transactions, disposal of assets and certain changes in ownership.These facilities contain make-whole provisions in the event that we pay off the facilities prior to the applicable due dates. The components of our private placement facility borrowings as of June 28, 2014 are presented in the following table: Amount of Borrowing Borrowing Date of Borrowing Outstanding Rate Due Date September 2, 2010 $ % September 2, 2020 January 20, 2012 January 20, 2024 January 20, 2012 (1) January 20, 2022 December 24, 2012 December 24, 2024 June 2, 2014 June 2, 2021 $ (1)Annual repayments of approximately $7.1 million for this borrowing will commence on January 20, 2016. U.S. Trade Accounts Receivable Securitization On April 17, 2013, we entered into a facility agreement of up to $300 million with a bank, as agent, based on the securitization of our U.S. trade accounts receivable.The new facility allowed us to replace public debt (approximately $220 million), which had a higher interest rate at Henry Schein Animal Health (“HSAH”) during February 2013 and provided funding for working capital and general corporate purposes.The financing was structured as an asset-backed securitization program with pricing committed for up to three years.The borrowings outstanding under this securitization facility were $274.4 million as of June 28, 2014.At June 28, 2014, the interest rate on borrowings under this facility was based on the average asset-backed commercial paper rate of 19 basis points plus 75 basis points, for a combined rate of 0.94%. We are required to pay a commitment fee of 30 basis points on the daily balance of the unused portion of the facility if our usage is greater than or equal to 50% of the facility limit or a commitment fee of 35 basis points on the daily balance of the unused portion of the facility if our usage is less than 50% of the facility limit. Borrowings under this facility are presented as a component of Long-term debt within our consolidated balance sheet. 10 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 3 – Debt – (Continued) Other Loans Payable Certain of our subsidiaries have various collateralized and uncollateralized long-term loans payable with interest, with borrowings of $39.6 million outstanding at June 28, 2014, in varying installments through 2018 at interest rates ranging from 2.15% to 5.41%. Henry Schein Animal Health During the first quarter of 2013, we repaid the then outstanding debt related to the HSAH (formerly Butler Schein Animal Health) transaction using our existing Credit Agreement.As part of this transaction, we recorded a one-time interest expense charge of $6.2 million related to the accelerated amortization of deferred financing costs. Note 4 – Redeemable Noncontrolling Interests Some minority shareholders in certain of our subsidiaries have the right, at certain times, to require us to acquire their ownership interest in those entities at fair value.Accounting Standards Codification (“ASC”) Topic 480-10 is applicable for noncontrolling interests where we are or may be required to purchase all or a portion of the outstanding interest in a consolidated subsidiary from the noncontrolling interest holder under the terms of a put option contained in contractual agreements.The components of the change in the Redeemable noncontrolling interests for the six months ended June 28, 2014 and the year ended December 28, 2013 are presented in the following table: June 28, December 28, Balance, beginning of period $ $ Decrease in redeemable noncontrolling interests due to redemptions ) ) Increase in redeemable noncontrolling interests due to business acquisitions Net income attributable to redeemable noncontrolling interests Dividends declared ) ) Effect of foreign currency translation gain (loss) attributable to redeemable noncontrolling interests ) Change in fair value of redeemable securities Balance, end of period $ $ Changes in the estimated redemption amounts of the noncontrolling interests subject to put options are adjusted at each reporting period with a corresponding adjustment to Additional paid-in capital.Future reductions in the carrying amounts are subject to a “floor” amount that is equal to the fair value of the redeemable noncontrolling interests at the time they were originally recorded.The recorded value of the redeemable noncontrolling interests cannot go below the floor level.These adjustments do not impact the calculation of earnings per share. 11 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 5 – Comprehensive Income Comprehensive income includes certain gains and losses that, under U.S. GAAP, are excluded from net income as such amounts are recorded directly as an adjustment to stockholders’ equity.Our comprehensive income is primarily comprised of net income, foreign currency translation gain (loss), unrealized gain (loss) on foreign currency hedging activities, unrealized investment gain (loss) and pension adjustment gain (loss). The following table summarizes our Accumulated other comprehensive income, net of applicable taxes as of: June 28, December 28, Attributable to Redeemable noncontrolling interests: Foreign currency translation adjustment $ $ ) Attributable to noncontrolling interests: Foreign currency translation adjustment $ ) $ - Attributable to Henry Schein, Inc.: Foreign currency translation gain $ $ Unrealized gain (loss) from foreign currency hedging activities ) Unrealized investment loss ) ) Pension adjustment loss ) ) Accumulated other comprehensive income $ $ Total Accumulated other comprehensive income $ $ The following table summarizes the components of comprehensive income, net of applicable taxes as follows: Three Months Ended Six Months Ended June 28, June 29, June 28, June 29, Net income $ Foreign currency translation gain (loss) ) ) Tax effect - Foreign currency translation gain (loss) ) ) Unrealized gain (loss) from foreign currency hedging activities ) ) Tax effect 97 ) ) Unrealized gain (loss) from foreign currency hedging activities ) ) Unrealized investment gain (loss) 44 ) 62 ) Tax effect ) 49 ) 55 Unrealized investment gain (loss) 27 ) 38 ) Pension adjustment gain Tax effect 14 ) ) ) Pension adjustment gain Comprehensive income $ 12 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 5 – Comprehensive Income – (Continued) The following table summarizes our total comprehensive income, net of applicable taxes as follows: Three Months Ended Six Months Ended June 28, June 29, June 28, June 29, Comprehensive income attributable to Henry Schein, Inc. $ Comprehensive income attributable to noncontrolling interests Comprehensive income attributable to Redeemable noncontrolling interests Comprehensive income $ Note 6 – Fair Value Measurements ASC Topic 820 “Fair Value Measurements and Disclosures” (“ASC Topic 820”) provides a framework for measuring fair value in generally accepted accounting principles. ASC Topic 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.ASC Topic 820 establishes a fair value hierarchy that distinguishes between (1)market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2)an entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under ASC Topic 820 are described as follows: • Level 1— Unadjusted quoted prices in active markets for identical assets or liabilities that are accessible at the measurement date. • Level 2— Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs include quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability; and inputs that are derived principally from or corroborated by observable market data by correlation or other means. •Level 3— Inputs that are unobservable for the asset or liability. The following section describes the valuation methodologies that we used to measure different financial instruments at fair value. Investments and notes receivable There are no quoted market prices available for investments in unconsolidated affiliates and notes receivable; however, we believe the carrying amounts are a reasonable estimate of fair value. Debt The fair value of our debt as of June 28, 2014 and December 28, 2013 was estimated at $755.9 million and $485.2 million, respectively.Factors that we considered when estimating the fair value of our debt include market conditions, prepayment and make-whole provisions, liquidity levels in the private placement market, variability in pricing from multiple lenders and term of debt. 13 Table of Contents HENRY SCHEIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands, except per share data) (unaudited) Note 6 – Fair Value Measurements – (Continued) Derivative contracts Derivative contracts are valued using quoted market prices and significant other observable and unobservable inputs.We use derivative instruments to minimize our exposure to fluctuations in foreign currency exchange rates.Our derivative instruments primarily include foreign currency forward agreements related to intercompany loans and certain forecasted inventory purchase commitments with suppliers. The fair values for the majority of our foreign currency derivative contracts are obtained by comparing our contract rate to a published forward price of the underlying market rates, which is based on market rates for comparable transactions and are classified within Level 2 of the fair value hierarchy. Redeemable noncontrolling interests Some minority shareholders in certain of our subsidiaries have the right, at certain times, to require us to acquire their ownership interest in those entities at fair value based on third-party valuations.The primary factor affecting the future value of redeemable noncontrolling interests is expected earnings and, if such earnings are not achieved, the value of the redeemable noncontrolling interests might be impacted.The noncontrolling interests subject to put options are adjusted to their estimated redemption amounts each reporting period with a corresponding adjustment to Additional paid-in capital.Future reductions in the carrying amounts are subject to a “floor” amount that is equal to the fair value of the redeemable noncontrolling interests at the time they were originally recorded.The recorded value of the redeemable noncontrolling interests cannot go below the floor level.These adjustments do not impact the calculation of earnings per share.The values for Redeemable noncontrolling interests are classified within Level 3 of the fair value hierarchy.The details of the changes in Redeemable noncontrolling interests are presented in Note 4. The following table presents our assets and liabilities that are measured and recognized at fair value on a recurring basis classified under the appropriate level of the fair value hierarchy as of June 28, 2014 and December 28, 2013: June 28, 2014 Level 1 Level 2 Level 3 Total Assets: Derivative contracts $
